Citation Nr: 0942021	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) as a surviving spouse based on the need 
for regular aid and attendance (A&A) of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The service department verified that the Veteran had 
honorable World War II service and was a former prisoner of 
war (POW) from April 1942 to January 1943.  He died in May 
2005.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision, in which the RO 
denied the appellant's claim for increased DIC in the form of 
special monthly compensation (SMC) based on the need for 
regular A&A of another person or by reason of being 
housebound.  During the pendency of the appeal, in a July 
2008 rating decision, the RO granted the appellant increased 
DIC by reason of being housebound.  The appellant perfected 
an appeal with regard to denial of increased DIC in the form 
of SMC based on the need for regular A&A of another person.

In July 2009, the appellant and her son testified during a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge at the RO in Manila, Republic of the Philippines.  
A copy of the hearing transcript is of record.

The Board acknowledges the receipt of an additional statement 
from the appellant dated and received in October 2009, 
without a waiver of consideration by the agency of original 
jurisdiction (AOJ).  As the Board is granting the requested 
benefits, the case need not be returned to the AOJ for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO granted the 
appellant's claim for service connection for the cause of the 
Veteran's death.

2.  In a July 2008 rating decision, the RO granted special 
monthly DIC by reason of the appellant being housebound.

3.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

4.  The evidence is at least in relative equipoise on the 
question of whether her disabilities necessitate the regular 
aid or assistance of another person due to the appellant's 
inability to care for some of her daily personal needs and to 
protect herself from the hazards and dangers of her daily 
environment.




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for an award of special monthly DIC based on the 
need for regular A&A of another person have been met.  38 
U.S.C.A. §§ 1311(c), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Specific to requests for DIC benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, the 
appellant is claiming additional DIC benefits based on the 
need for regular A&A of another person.  As entitlement to 
DIC has already been established, compliance with Hupp need 
not be addressed.

Moreover, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with the issue of entitlement to special 
monthly DIC based on the need for regular A&A of another 
person, given the favorable nature of the Board's decision.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  SMC for A&A Analysis

Here, the appellant qualified for entitlement to the basic 
rate of DIC benefits based on her late husband's death, 
pursuant to 38 U.S.C.A. § 1310, which states, in pertinent 
part, that benefits shall be paid to the surviving spouse of 
a veteran when the veteran dies from a service-connected 
disability.    The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.312(a) (2009).

In this case, the Veteran died in May 2005.  His certificate 
of death listed the immediate cause of death as cardiogenic 
shock due to chronic heart failure secondary to hypertensive 
arteriosclerotic cardiovascular disease.  As noted, in an 
August 2005 rating decision, the RO granted the appellant 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1310 
because the evidence established that the Veteran's death was 
due to hypertensive arteriosclerotic cardiovascular disease, 
which was added to the list of diseases warranting 
presumptive service connection under 38 C.F.R. § 3.309(c) for 
former POWs, effective October 7, 2004.  Because the 
Veteran's hypertensive arteriosclerotic cardiovascular 
disease was a contributory cause of his death, the appellant 
qualified for DIC benefits under 38 U.S.C.A. § 1310, at the 
basic rate, an amount prescribed by statute at 38 U.S.C.A. § 
1311 (West 2002 & Supp. 2009).

In a July 2008 rating decision, the RO granted SMC by reason 
of the appellant being housebound, noting that her physical 
disabilities rendered her wheelchair-bound and incapable of 
going beyond the confines of the immediate premises of her 
home, effective the date of receipt of her claim for such 
benefits.  The "permanently housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1311(d); 
38 C.F.R. § 3.351(e).  The rate of pay for A&A status is 
higher than the rate of pay for housebound status, and 
neither the statute nor the regulations provide for the 
assignment of both payments at the same time.  See 38 C.F.R. 
§ 1311(d).

Special monthly DIC for A&A status is payable to a surviving 
spouse if the spouse is a patient in a nursing home, or 
blind, or so nearly blind or significantly disabled as to 
need or require regular A&A of another person.  38 U.S.C.A. § 
1311(c); 
38 C.F.R. § 3.351(a)(3).  Under 38 C.F.R. § 3.351(b), the 
need for A&A means helplessness or being so nearly helpless 
as to require the regular A&A of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for A&A include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for A&A.  38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular 
A&A, the following will be accorded consideration: the 
inability of the appellant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect her from the hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular A&A, not that 
there be constant need.  38 C.F.R. § 3.352(a).

After a review of all the evidence, the Board finds that the 
evidence is at least in relative equipoise on the question of 
whether her disabilities necessitate the regular aid or 
assistance of another person due to the appellant's inability 
to care for some of her daily personal needs and to protect 
herself from the hazards and dangers of her daily 
environment.  Resolving all doubt in the appellant's favor, 
the Board finds the criteria for special monthly DIC for a 
surviving spouse based on the need for regular A&A have been 
met.

As the RO noted in a July 2008 rating decision, VA medical 
records show that the appellant was hospitalized on several 
occasions in 2007 and in 2008 due to disabilities that 
include: hypertension, hypertensive arteriosclerotic 
cardiovascular disease, diabetes mellitus, anemia secondary 
to iron-deficiency, cerebrovascular disease, seizure 
disorder, urinary tract infection, gastroenteritis and 
community-acquired pneumonia.  These conditions rendered her 
wheelchair-bound and incapable of going beyond the confines 
of her home.  

Moreover, on VA examination in December 2008, the VA examiner 
noted that the appellant reportedly was often in bed or her 
chair due to her advanced age and medical condition.  Her 
form of leisure revolved around watching TV and listening to 
the radio.  Following a stroke in 2007, the appellant 
reportedly became forgetful and was noted to have become 
disoriented at times.  After treatment at the VA Medical 
Center (VAMC), her condition improved somewhat.  Her primary 
problems revolved around her joint pains.  

On mental status examination in December 2008, the appellant 
was unable to perform serial 7's due to her poor literacy 
state or to spell "APPLE" either forward or backward.  She 
was not oriented to time and was noted to have a paucity of 
ideas and poverty of thought.  The appellant had alternating 
bouts of insomnia and hypersomnia.  She merely repeated 
questions relating to interpreting proverbs and did not 
answer.  The examiner indicated that the appellant had 
problems with some activities of daily living due to her 
physical disabilities.  In particular, he noted that her 
disabilities prevented her from doing household chores, 
shopping, driving or engaging in sports/exercise.  Moreover, 
they had a slight effect on her ability to bathe and a severe 
effect on her ability to dress/undress, travel and to engage 
in other recreational activities.  To travel to the 
examination, a family member drove her in a private vehicle 
and accompanied her throughout the mental and physical 
examinations.  The appellant was wheelchair-bound and unable 
to walk.  She could only walk without the assistance of 
another person within the home.  The examiner added that the 
appellant had age-related cognitive decline and that her 
remote memory was mildly impaired while her recent and 
immediate memory was severely impaired.  She was subject to 
dizziness weekly but less than daily.

The appellant's best corrected vision was not 5/200 or worse 
in both eyes; therefore, she is not blind or nearly blind nor 
does she so claim.  In statements and during testimony at the 
Travel Board hearing, neither she nor her son indicated that 
the appellant was institutionalized in a nursing home on 
account of physical or mental incapacity.  

During the July 2009 Board personal hearing, the appellant's 
son testified that because of her medical condition the 
appellant needs the regular A&A of another person and the she 
is unable to protect herself from danger.  For example, she 
has a problem hearing and in case of emergencies like a fire, 
she would not be able to protect herself on her own.  He and 
the rest of his siblings and his nephew cannot leave her 
alone.  Moreover, she has a number of conditions, illnesses, 
that require her to take medication all the time and there is 
no one there to help her with this.  The appellant's son 
noted that her legs were bow-shaped (curved), and that she 
could not stand for very long and could only walk a few steps 
and that they were afraid that she might fall without the 
assistance of someone.  Although additional therapy has been 
recommended, the other family members have their own 
families/businesses to take care of and cannot take the 
appellant to therapy.  She uses a portable toilet.  The 
appellant can grasp a spoon but not a glass with her right 
hand.  Further, as long as she takes her medication, the 
appellant is not expected to have seizures; however, such 
medication is very costly.  

The Board finds that both her own and her son's testimony is 
credible, based on the undersigned's actual observation of 
the appellant at the Travel Board.  Moreover, as laypersons 
they are competent to report observable symptomatology.   

Based on the totality of the evidence, and resolving all 
doubt in the appellant's favor, the Board concludes that the 
competent lay and medical evidence reflects that the 
appellant's physical disabilities, cognitive decline, and 
memory problems necessitate the regular aid or assistance of 
another person due to her inability to care 


for some of her daily personal needs and to protect herself 
from the hazards and dangers of her daily environment.  For 
these reasons, the Board finds that special monthly DIC based 
on the need for A&A is warranted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.


ORDER

An increase in special monthly DIC benefits for a surviving 
spouse based on the need for regular A&A of another person is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


